Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        February 1, 2022




        IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II

 STATE OF WASHINGTON,                                               No. 54259-5-II

                                Respondent,

          v.                                            ORDER WITHDRAWING OPINION
                                                           AND STAYING APPEAL
 GABRIEL INDELICIO NEVAREZ,

                                Appellant.


         The unpublished opinion in this case was filed on November 16, 2021. The State has filed

a motion for reconsideration. Upon consideration, the court withdraws its opinion. This appeal

will be stayed pending the Supreme Court’s decision in In re Personal Restraint Petition of Antoine

Davis, Supreme Court No. 98340-2, scheduled for oral argument on February 24, 2022. Therefore,

it is

         ORDERED that the November 16, 2021 opinion in this case is hereby withdrawn and the

appeal is stayed pending the Supreme Court’s decision in Davis. The court will issue a new

opinion in due course.

         PANEL: Jj. Maxa, Lee, Cruser

         FOR THE COURT:




                                                       MAXA, J.